IN THE UNITED STATES DISTRICT C()URT
FOR rI`HE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ENRIQUE ZAMARRIPA, §
Plaintiff, §
vs. § Civil Action No. 3:16-CV-3109-S
FARRAKHAN, et al., §
Defendants. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 63 6(b)(i), the undersigned District Judge is of the opinion that the
Findings and Conciusions of the Magistrate Judge are correct and they are accepted as the F indings
and Conciusions of the Court.

The PlaintW’s Motion for Default Jzidgmenf Against Dej%ndant Demy McKesson, filed
August 14, 2018 (doc. 89), is DENIED, the Mofi'on to Sei‘Aside Defauft and to Dz'smz`ss Pfaimfff's
Complafnt, filed September 13, 2018 (doc. 100), is GRANTED, and Opal Tomei‘z' and Patrisse
Cul]ors’ Specl'al Appearance to Challenge Service OfProcess and Persorzal Jurisdiction, filed
September 24, 2018 (doc. 106), is DENIED as moot By separate judgment, the plaintiffs claims
against Deray McKeSSon Wili be DISMISSED without prejudice for lack of subject matter
jurisdiction, and his claims against the remaining defendants Wiit be sua Sponte DISMISSED

Without prejudice for lack cf Subject matter jurisdiction

 

sIGNED this tv"¢//Hay of March, 2019.

 
   

 

UI<IITED STATES DISTRICT JUDGE

 

 

